DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/22, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined portions of the limitations “wherein the housing fully encompasses each of the power switching element and the busbar” recited in claim 13 and the underlined portion of the limitations “a housing, wherein the housing fully encompasses each of the power switching element” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “wherein the housing fully encompasses each of the power switching element and the busbar” (emphasis added) and claim 16 recites “a housing, wherein the housing fully encompasses each of the power switching element” (emphasis added). The underlined portions of the quoted limitations above do not appear supported in the original disclosure. The housing 200 does not appear to fully encompass the power switching element 104 since it exposes it for thermal contact with cooling body 126.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cognetti et al. (EP 0907307).

a.	Re claim 1, Cognetti et al. disclose an electronic module for power control comprising: a carrier element 4 (fig. 6 and related text; see [0027] and remaining of disclosure for more details); at least one power switching element 1 having a cooling surface (bottom surface of 5), with the at least one power switching element being electrically connected  (via leads 3) to the carrier element; a cooling body (unlabeled heat slug 8 on fig. 6; se figs. 11-13 and related text for more details) consisting of (i.e. being) a unitary component, the cooling body having a first (top) surface that abuts the cooling surface of the power switching element such that the cooling body is thermally conductively connected to the cooling surface of the power switching element ([0035]), wherein the first surface of the cooling body has an area that is larger than an area of the cooling surface of the power switching element (explicit from fig. 6 where the top surface of 8 is wider than the bottom surface of 5); and a busbar 13 ([0039]) arranged between the carrier element and the at least one power switching element producing an electrical connection between the carrier element and the at least one power switching element.

b.	Re claim 3, the busbar is applied to the carrier element and is electrically connected to the carrier element (explicit on fig. 6 and related text).

c.	Re claim 7, the cooling body is at least partially realized from copper or a copper alloy ([0033]). 

d.	Re claim 9, the cooling body is soldered and/or adhesively bonded to the cooling surface (see [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cognetti et al. (EP 0907307).

Re claim 6, Cognetti et al. disclose all the limitations of claim 1 as stated above except explicitly for wherein the cooling body, on a side facing away from the cooling surface, has a cooling structure comprising at least one of a fin or channel “for receiving the flow of a cooling fluid” (the quoted limitation is merely a functional limitation that does not structurally distinguish over the fins argued below). However, it is conventionally known in the art to increase the heat dissipation area of a surface of a heat sink by forming fins on said surface or out of said surface. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed fin out of the bottom surface or on said bottom surface in order to increase its heat dissipation area as conventionally known in the art (see MPEP 2144.I&II). The modification would have resulted in the cooling body, on a side facing away from the cooling surface, having a cooling structure comprising at least one of a fin or channel “for receiving the flow of a cooling fluid” (see remark above for this quoted limitation).

Allowable Subject Matter
Claims 4, 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899